Title: To Thomas Jefferson from Jacob Vernes, 10 January 1790
From: Vernes, Jacob
To: Jefferson, Thomas



Sir
Bordeaux 10th January 1790

I have the honour to transmit to your Excy. copy of the letter I took the liberty to write you from Nantes by the Carolina Planter  Captn. Trusdale for Chas.town, under cover to Messrs. Brailsford and Morris and I have since heard with a great deal of pleasure that my letter would meet you much about the time of your arrival in America, being informed by Mr. Short that you left Cowes the 22d. Octr. I should be further very happy to hear of your safe arrival; you will have found in the place to which you were deservedly elevated in your absence, a proof of the esteem of your Country and a recompense for your Services, on which I beg your Excellency to accept my Sincere Congratulations. I cannot say that I compliment you with that pleasure I should if I would not foresee that this office would Keep you distant from this country a great while, and perhaps obliterate from your memory the persons who were so happy as to be near enough to you to evince you of the profound Esteem and respect that you so generaly commanded in France.
I have been in this place for some weeks, and I found a port as rich, active and important for exports and imports as Lorient has become insignificant: after what I have seen, I can only congratulate my self of my removal. I take the liberty to send you some of my circular letters, such as I intend to send to the different parts of the U.S. I sent one to Messrs. Brailsford and Morris. I thought it necessary to go before any informations and indicate among the friends who know my person and my house, the most respectable houses in America that they may be applied to.
I send the present to Mr. Rd. Harrison of Alexa. for which place the Nancy Captn. Cooper will sail. I send to his care a packett which he will forward your Excellency, containing M Gorsas’s Journal, which gives a pretty exact detail of what passes at Paris, and in the interior parts of the Kingdom, and which I think you will peruse with pleasure. As I doubt not you receive the principal foreign papers I thought you would prefer this journal.
I will not mention the town news of Paris, but according to the opinion of People whom I am used to believe, and not withstanding the uncertainty of Mr. de Favras’s affair it appears certain that there has been there endeavours to throw dissentions among the people and corporations of Paris. The public does not mistrust Monsieur. But every is employed in forwarding the revolution, and I now look upon it as unalterably fix’d. The report of the Comittie of Finances is begun; It comprehends the entire department, even the detail. The Abbé Montesquiou has done himself great honour by his manner of classing them. The suspension of all pensions above 3000₶ till the new settlement that will be made  of them by the assembly and the suppression of all pensions and appointments to all persons absent from the Kingdom is the finishing stroke to the aristocratical Troope. The Municipalities and department assemblies will be formd in less than a month and the Constitution will have finally a solid base. The Independance of the Austrian Netherlands is look upon as a settled matter, and it is probable that the Emperor after having made his peace with the Turks will have a new Knot to untie with the King of Prussia and Poland. The embers of revolt (or liberty) are blown up in Bohemia. Even the Polander reclaims the rights of Man, and the commons are forming with rapidity. In fine France has brought liberty into fashion, as formerly its stuffs and language; it will have the honor of promoting it, but perhaps your Country would deserve it.
Your Excellency will perhaps not be displeased to be acquainted with the present Situation of the principal produces of America in the Comercial line. With that Intent I inclose herein a copy of what I write about ‘em to some particular friends. The Consumption of Rice has pretty well augmented in this province these 3 or 4 years. Pine logs squar’d are worth 24 à 25s. ⅌ cubic foot, oak planks for ship building 50 à 55s. ⅌ do. when of midling proportions; but dearer till 3₶. 10s. and more when they are of a greater size. I have the honour to be with great Respect your Excellency’s Most Obedient and most humble Servant,

J. Vernes

